Citation Nr: 1114821	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to December 1963, with prior service in the Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.  

In January 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of entitlement to service connection for bilateral hearing loss, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2008, the RO denied claims for service connection for bilateral hearing loss, and tinnitus.

2.  The evidence received since the RO's March 2008 decision, which denied service connection for bilateral hearing loss, and tinnitus, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims.





CONCLUSION OF LAW

New and material evidence has been received since the RO's March 2008 decision which denied claims of entitlement to service connection for bilateral hearing loss, and tinnitus; the claims for service connection for bilateral hearing loss, and tinnitus, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been presented to reopen his claims for service connection for bilateral hearing loss, and tinnitus.  He states that he was exposed to excessive noise during service, without use of hearing protection, when he essentially worked repairing radar systems aboard both propeller-driven and jet planes.  He testified that he was also exposed to artillery noise during service in the Army National Guard (prior to active duty).  He testified that he had occasional tinnitus during active duty service.  

In February 2008, the RO denied claims for service connection for bilateral hearing loss and tinnitus.  The RO notified the Veteran of this denial of his claim in a letter dated in March 2008.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In March 2008, the Veteran filed to reopen his claim.  In a June 2008 rating decision, the RO denied the claims.  The Veteran has appealed this decision.  It is unclear if the RO denied the claims for a lack of new and material evidence, or on the merits.  In any event, regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after August 29, 2001.  For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).  

The most recent and final denial of this claim was in March 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in August 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  

As an initial matter, to the extent that the Veteran may have intended to claim service connection based on ANG duty, even assuming arguendo that his entire period of ANG service, as indicated in his NGB Form 22 (which does not characterize his service), was active duty for training (ACDUTRA), a service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The Veteran has not asserted that he was treated for any relevant injury during ANG service, nor do ANG service treatment reports show any such injury.  Accordingly, the Board will confine its analysis to the laws and regulations pertaining to his active duty service.  The Veteran is free to submit additional argument or evidence on this matter if he desires. 

The evidence of record at the time of the RO's March 2008 decision included the Veteran's DD 214, which indicated that he served in the Air Force, and that he was an electrical navigation equipment repairman.  

There were no service treatment records (ANG or active duty) to show treatment for either hearing loss or tinnitus.  An audiometric report, dated in April 1961 (from ANG service, prior to active duty), did not show that he had hearing loss as defined at 38 C.F.R. § 3.385, or that he had tinnitus.

The relevant post-service medical evidence included a September 1999 VA report in which the Veteran complained of "fullness" in his ears, and "hearing his pulse."  He reported "about" a ten-year history of ringing in his ears.  The report noted bilateral mild to moderate SNHL (sensorineural hearing loss) (specific decibel loss at any frequency was not provided; there were no charted or listed audiometric test results provided) with excellent speech discrimination, that "test results indicated no significant problems," and, "It is possible that his rhinitis is the problem."  A November 2007 VA audio examination report, and an associated audiometric report, showed that the Veteran complained of bilateral intermittent tinnitus, and a gradual decrease in hearing ability.  The reports included a notation of "sloping to moderate SNHL," and they included audiometric results which indicated that he had bilateral hearing loss as defined at 38 C.F.R. § 3.385.  However, it was noted that test results were not valid for rating purposes.  

At the time of the RO's March 2008 decision, there was no clear evidence of audiometric results to show that the Veteran had hearing loss as defined at 38 C.F.R. § 3.385, and no competent evidence to show that hearing loss or tinnitus was related to the Veteran's service.  

The evidence received since March 2008 includes the Veteran's personnel file, which indicates that he served as an equipment repairman at a Plattsburg Air Force Base from January to December of 1963.  

In addition, additional service treatment reports from ANG service (prior to active duty) were received, which do not show treatment for either hearing loss, or tinnitus.  

Service treatment reports from active duty have also been received.  They do not show treatment for either hearing loss, or tinnitus.  An examination report, dated in September 1963 (in association with medical board proceedings), includes audiometric test results which do not show that he had hearing loss as defined at 38 C.F.R. § 3.385, or that he had tinnitus.  

The post-service medical evidence received since the RO's March 2008 decision consists of private treatment reports, dated in April 2009, from D.G., NBC-HIS, to include audiometric test results.  The audiometric examination report contains only charted results, which appear to show that the Veteran has bilateral hearing loss as defined at 38 C.F.R. § 3.385.  In an associated statement, Mr. D.G. states that the Veteran has bilateral hearing loss and tinnitus, and, "In my opinion these conditions are more likely than not the result of unprotected noise exposure from your military duties in the Army working as an artillery man on [an] airborne radar repair flight line."  

This evidence, which was not of record at the time of the March 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  Mr. D.G.'s statement is competent evidence which indicates that the Veteran may have bilateral hearing loss and tinnitus that is related to his service.  The Board therefore finds that the submitted evidence raises a reasonable possibility of substantiating the claims, and the claims are therefore reopened.

As the Board has reopened and remanded the claims, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for bilateral hearing loss, and tinnitus, are reopened.  To this extent only, the appeal is granted.  


REMAND

Although the Veteran was afforded a VA examination in November 2007, this was prior to the filing of his claims to reopen in March 2008, and the Board has reopened the claims.  In addition, the November 2007 report contains a notation that "a component" of the Veteran's hearing loss is the result of active duty, however, this opinion was conditional.  Specifically, the examiner stated, "Unless hearing evaluations performed at the time of and/or some date after his military discharge are available to document that the Veteran's hearing was within normal limits or significantly better at that time."  The report also states that the Veteran's results were consistent with aging and noise-induced cochlear pathology, yet it indicates that the audiometric test results were invalid.  Finally, there is no indication that this opinion was based upon a review of the Veteran's C-file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

In summary, the Veteran was not treated for either hearing loss or tinnitus during service.  Even assuming arguendo that the 1999 VA reports are sufficient to show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385 at that time, and tinnitus, this report comes about 36 years after separation from service.  The November 2007 VA opinion is vague, equivocal, and deficient in a number of respects.  Furthermore, since the date of that opinion, the Board has reopened the claims, and additional relevant medical evidence (Mr. D.G.'s April 2009 reports and opinion), as well as articles submitted by the Veteran, have been associated with the claims file.  With regard to Mr. D.G.s opinion, the Board notes that this opinion does not discuss inservice findings, or the 36-year gap between service and the earliest possible medical evidence to show hearing loss or tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
  
VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the foregoing, on Remand, the Veteran should be afforded another examination, to include obtaining etiological opinions.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for hearing loss symptoms, or tinnitus symptoms, after April 2009 (i.e., after the most recent treatment report of record) in order to determine if relevant records exist that are not currently associated with the claims file.  After securing any necessary releases, the RO should attempt to obtain these records.  

2.  The Veteran should be scheduled for an audiological examination in order to ascertain the nature and etiology of his bilateral hearing loss, and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  A complete history of acoustic trauma/noise exposure, and perceived hearing loss and tinnitus symptoms during service, and after service, should be obtained from the Veteran.  

The examiner should state when the Veteran's hearing loss, and tinnitus, were first shown, and whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veterans bilateral hearing loss, and/or tinnitus, were caused by active duty service (which took place from December 1961 to December 1963).   

If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.  

3.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

4.  The RO should then readjudicate the issues on appeal.  If the determination of either of these claims remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


